Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

   NIRVA BOURSIQUOT,

          Plaintiff,                                         Case No.:

          v.
                                                             JURY TRIAL DEMANDED
   JCK LEGACY SHARED SERVICES, INC.,
   formerly doing business as MCCLATCHY
   SHARED SERVICES, INC.,

         Defendant.
   ______________________________________/

                       COMPLAINT FOR DAMAGES AND JURY DEMAND

         Plaintiff Nirva Boursiquot (“Plaintiff” or “Ms. Boursiquot”), by her undersigned counsel,

  Derek Smith Law Group, PLLC, hereby complains of Defendant JCK Legacy Shared Services,

  Inc. formerly doing business as McClatchy Shared Services, Inc. (referred to herein as

  “Defendant” or the “Company”), and alleges as follows:

                                           INTRODUCTION

         1.        This employment discrimination case is about an employer who subjected its

  employee to relentless harassment, discrimination and retaliation, all culminating in the unlawful

  termination of the employee.

         2.        Plaintiff Nirva Boursiquot brings this action pursuant to 42 U.S.C. § 1981 (“1981”),

  and the Florida Civil Rights Act of 1992, §760.01, et seq., Florida Statutes (“FCRA”).

         3.        Ms. Boursiquot seeks monetary relief to redress Defendant’s unlawful employment

  practices in violation of 1981 and the FCRA. Additionally, this action seeks to redress Defendant’s

  deprivation of Ms. Boursiquot’s personal dignity and her civil right to pursue equal employment

  opportunities.
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 2 of 16




         4.      After almost ninety day of employment in a workplace largely free of

  discrimination, Ms. Boursiquot found herself at the center of a hostile work environment without

  possibility of resolution of remedy.

         5.      Ms. Boursiquot’s supervisor incessantly humiliated Plaintiff in the presence of staff

  regarding innate characteristics otherwise associated with her race, slowly cultivating an

  environment where her colleagues felt comfortable doing the same. Defendants’ unrelenting

  discrimination against Plaintiff culminated with her unlawful termination.

         6.      At bottom, Defendant is liable for subjecting Ms. Boursiquot to a work environment

  infested with relentless race discrimination and for wrongfully terminating her because of her

  race/national origin and in retaliation for her lawful complaints of discrimination.

                                              PARTIES

         7.      Plaintiff Nirva Boursiquot is a Black/Haitian American woman residing in Miami-

  Dade County, Florida.

         8.      Defendant JCK Legacy Shared Services, Inc. is a Florida for-profit corporation, and

  operates its principal place of business at 3511 N.W. 91st Ave., Miami, FL, 33172-1216.

         9.      At the time of her employment, Plaintiff Boursiquot was employed by and received

  payment from McClatchy Shared Services, Inc.

         10.     In or around August 2020, Defendant Company legally changed and/or amended

  its registered business entity name with the State of Florida from McClatchy Shared Services, Inc.

  to JCK Legacy Shared Services, Inc.

         11.     At all times material, Defendant Company was Ms. Boursiquot’s employer.




                                                Page | 2
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 3 of 16




          12.     At all relevant times, Defendant Company, have been continuously doing business

  in the State of Florida and Miami-Dade County and has continuously held at least 15 employees

  for all relevant calendar years. 42 U.S.C. § 12111(5)(A); § 760.

                                  JURISDICTION AND VENUE

          13.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367. This action is

  authorized and instituted pursuant to 42 U.S.C. § 1981.

          14.     Venue is proper in this Court under 28 U.S.C. §1391 because the unlawful

  employment practices alleged below were committed within the jurisdiction of the United States

  District Court for the Southern District of Florida, Miami Division.

                              ADMINISTRATIVE PREREQUISITES

          15.     Ms. Boursiquot has complied with all administrative prerequisites.

          16.     On January 17, 2020, Plaintiff timely dual filed a Charge of Discrimination with

  the United States Equal Employment Opportunity Commission (“EEOC”) (Charge No. 510-2019-

  06739) and the Florida Commission on Human Relations (“FCHR”) against Defendant Company

  for unlawful employment practices.

          17.     On or about August 24, 2020, the EEOC issued Plaintiff a Right to Sue.

          18.     This action is being commenced within 90 days of the EEOC’s issuance of

  Plaintiff’s right to sue.

          19.     Furthermore, this action is being commenced more than one hundred eighty (180)

  days since the inception of Plaintiff’s admirative action against the Defendants. To date no

  determination has been made by the FCHR relating to the below complaint.

                                     STATEMENT OF FACTS

          20.     Ms. Boursiquot is a thirty-five (35) year old Black/Haitian American woman.



                                               Page | 3
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 4 of 16




         21.     In or around February 2017, Defendant JCK Legacy Shared Services, Inc. formerly

  known as McClatchy Shared Services, Inc. hired Plaintiff Boursiquot as a “Strategic Sourcing

  Manager” based in their Doral Location.

         22.     Dan Dowis (“Mr. Dowis”) is a White/Caucasian man, who at all material times

  was employed by Defendant as its “Director of Shared Services.” Mr. Dowis hired Plaintiff and

  held direct supervisory authority over Ms. Boursiquot, controlling various terms and conditions of

  Ms. Boursiquot’s employment.

         23.     Carmelita Ramirez (“Ms. Ramirez”) is believed to be a Hispanic woman, and at

  all relevant times was employed by Defendant’s as its H.R. Generalist.

         24.     At all relevant times, Ms. Boursiquot was the only employee who identified as

  Black/Haitian American working within her department.

         25.     Prior to the outset of her employment, Ms. Boursiquot was interviewed by multiple

  management level employees employed by Defendant Company.

         26.     At the time of her interview, and throughout approximately the first ninety (90)

  days of her employment, Ms. Boursiquot took additional steps to ensure she exuded the best

  presentation in order to conform to societal expectations. This included hiding her natural hair as

  history had shown intolerance towards such in the past.

         27.     After working for Defendant Company for approximately ninety (90) days and

  having established herself as a high preforming employee, Ms. Boursiquot felt she would be safe

  opening up to her colleagues and presenting her natural hair style.

         28.     As such, in the Summer of 2017, Plaintiff met with her hair stylist and changed her

  reverted back to a more natural style.




                                               Page | 4
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 5 of 16




         29.     Upon arriving to work with her new hair style, Mr. Dowis began to target Plaintiff,

  repeatedly asking in a derogatory tone, “Oh. You switched your hair style.” Mr. Dowis’ line of

  questioning was unique to Plaintiff as, despite the constant change in hair styles by Plaintiff

  white/Caucasian colleague, Mr. Dowis only targeted Ms. Boursiquot for questioning.

         30.     At all times, Ms. Boursiquot would engage politely and, in an effort, to engage with

  her supervisor, but the line of questioning was never ending and became increasingly humiliating.

         31.     Ms. Boursiquot as a Black/Haitian American would have her hair styled

  approximately every two-month to ensure she was always professional and presenting

  appropriately but that did not satisfy Mr. Dowis.

         32.     In fact, on at least one occasion, Mr. Dowis berated Ms. Boursiquot, reprimanding

  her for the change and stating, “That is not the hair we hired you with.” Mr. Dowis’ line of

  questioning and attack made it clear that Ms. Boursiquot would not have been hired if it were not

  for her efforts to conform with societal expectation unfairly, inequitably and unjustifiably placed

  on Black woman.

         33.     After Ms. Boursiquot would change her hair, Mr. Dowis would make a point of

  highlighting the change publicly during team meetings, encouraging her colleagues to join in the

  banter and engage in a line of invasive and humiliating questions.

         34.     By means of example, following an appointment wherein Ms. Boursiquot changed

  her hair, she joined her team for a previously scheduled team meeting. Present during the meeting

  were Mr. Dowis, Ms. Lydia Lopez, Mr. Philip Kane, and Mr. Hilton Aguilar.

         35.     Without hesitation, upon entering the room Mr. Dowis eyed Ms. Boursiquot and

  announced to the team, “Look! Nirva changed her hair again” and proceeded to egg on her

  colleagues.



                                               Page | 5
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 6 of 16




          36.     While Mr. Aguilar and Ms. Lopez seemed to uncomfortably laugh along with their

  supervisor, Mr. Kane took the bait and proceeding down his own line of questioning about the

  change in style.

          37.     At all times Ms. Boursiquot would attempt to respectfully deviate back to the

  purpose of the meeting but was met with resistance until Mr. Dowis decided he had ridiculed her

  sufficiently for that day.

          38.     At all times Ms. Boursiquot would politely ask her colleagues and Mr. Dowis to

  refrain from commenting on her hair but these requests fell on deaf ears. Instead, the comments

  continued to escalate as those around her became more emboldened.

          39.     On or around March 11, 2019, after months of these incessant attacks, Ms.

  Boursiquot decided she was left with no other alternative and contact Defendant Company’s

  Human Resources Generalist, Ms. Carmelita Ramirez.

          40.     Ms. Boursiquot advised Ms. Ramirez of the events which had transpired over the

  preceding months and the efforts she took on her own to end the harassment. Ms. Boursiquot

  explained to Ms. Ramirez the cultural significance of her hair style and that she felt she had no

  alternative but to escalate the matter further as she could no longer tolerate the discriminatory

  comments.

          41.     Ms. Ramirez advised Ms. Boursiquot that she would call to further investigate the

  matter. Despite these assurances, Defendant Company failed to timely investigate Ms.

  Boursiquot’s complaints of discrimination and harassment and failed to take any corrective action

  as towards the unlawful conduct.

          42.     On or around March 13, 2019, Plaintiff Boursiquot was met with an impasse as she

  attempted to login into her work account at the outset of the workday. Receiving prompts that her



                                               Page | 6
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 7 of 16




  login access was cutoff, Plaintiff contacted Defendant Company’s IT department anticipating this

  was a glitch that could easily be remedied.

         43.     To her surprise, Plaintiff was advised that her access had been intentional and

  expressly suspended by Mr. Dowis, stating Ms. Boursiquot was to be “Locked Out” immediately

  and denied access.

         44.     As Plaintiff Boursiquot became concerned, she called Mr. Dowis to inquire directly

  as to the change. Mr. Dowis explained he was on his way to the office and requested Ms.

  Boursiquot meet with him upon his arrival.

         45.     At approximately 10AM, Plaintiff entered Mr. Dowis’ office. Present in his office

  at the time was the East Region Director, Natalie Piner. Mr. Dowis proceeded to falsely accuse

  Plaintiff of being on vacation without his knowledge and approval, despite his having clear

  knowledge of her absence both in advance of the time off and throughout the course of her

  vacation.

         46.     In fact, during her vacation, Ms. Boursiquot has assisted Mr. Dowis, taking calls

  and assignments from him. Mr. Dowis had even so much as notified a Company Supplier that Ms.

  Boursiquot was out of contact because she was on vacation and would follow up upon her return.

         47.     When Ms. Boursiquot attempted to point out these facts, Ms. Piner appeared

  shocked, as though Mr. Dowis had seemingly withheld this information from her.

         48.     Ms. Boursiquot was asked to temporarily step out of the room so that Mr. Dowis

  and Ms. Piner could presumably discuss.

         49.     Approximately thirty minutes later, Ms. Boursiquot was called back into the

  meeting at which she was instructed to turn over any Company property including her badge and

  laptop and sent home. She was advised Human Resources would “be in touch.”



                                                Page | 7
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 8 of 16




            50.   Upon returning home, Plaintiff contacted Ms. Ramiez to inquire as to the status of

  the discrimination complaint she had previously made. Ms. Ramirez advised she was aware of the

  events from that morning and would follow up shortly.

            51.   On or around March 15, 2019, Defendant wrongfully terminated Ms. Boursiquot.

  Defendant Company unlawfully terminated Ms. Boursiquot because of her race and in retaliation

  for her complaints of unlawful discriminatory practices by Mr. Dowis.

            52.   The aforementioned allegations are just some of the examples of the discrimination

  Ms. Boursiquot suffered.      Additionally, Ms. Boursiquot claims a continuous practice of

  discrimination and continuing violations and makes all claims herein under the continuing

  violations doctrine.

            53.   As a result of the acts and conduct complained of, Ms. Boursiquot has suffered and

  will continue to suffer loss of income, loss of salary, bonuses, benefits, and other compensation

  which such employment entails. Ms. Boursiquot also suffered future pecuniary losses, emotional

  pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary

  losses.

            54.   Ms. Boursiquot suffers from increased stress and anxiety.         Similarly, Ms.

  Boursiquot has trouble sleeping as a result of Defendants’ conduct.

            55.   Further, as a result of Defendant’s unlawful employment practices, Ms. Boursiquot

  felt extremely humiliated, degraded, victimized, embarrassed and emotionally distressed.

            56.   As Defendants’ conduct has been malicious, willful, extreme and outrageous, and

  with full knowledge of the law, Ms. Boursiquot seeks punitive damages. Ms. Boursiquot has

  presented factual allegations that would permit any reasonable jury to award damages.




                                               Page | 8
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 9 of 16




         57.     At bottom, Defendant is liable for their reckless disregard for Ms. Boursiquot’s

  personal dignity and her civil right to pursue equal employment opportunity.

         58.     Ms. Boursiquot has suffered damages as a result of Defendant’s unlawful

  employment practices.

                                         COUNT ONE
                    Race Discrimination (Discrete Act/Unlawful Termination)
                                     in Violation of § 1981

         59.     Plaintiff realleges and incorporates herein the allegations contained at length in

  paragraphs 21 paragraphs 51 above.

         60.     This is an action for discrimination and harassment because of Plaintiff’s race in

  violation of Section 1981. 42 USC Section 1981 states in relevant part as follows:

         (a) Statement of equal rights All persons within the jurisdiction of the United States shall

         have the same right in every State and Territory to make and enforce contracts, to sue, be

         parties, give evidence, and to the full and equal benefit of all laws and proceedings for the

         security of persons and property as is enjoyed by white citizens, and shall be subject to like

         punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.

         (b) “Make and enforce contracts” defined For purposes of this section, the term “make and

         enforce contracts” includes the making, performance, modification, and termination of

         contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the

         contractual relationship. 42 U.S.C.A. § 1981.

         63.     Plaintiff, as a member of the Black and/or Haitan-American race, was discriminated

  against by Defendant because of her race as provided under 42 USC Section 1981 and has suffered

  damages as set forth herein.




                                                Page | 9
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 10 of 16




          64.     Defendant constantly enforced a purposefully discriminatory pattern and practice

   of Black employees of the equal rights described therein, in further violation of 42 U.S.C. §1981.

          65.     Plaintiff is a Black/Haitian American woman and is protected under Section 1981.

          66.     Plaintiff was the only Black woman working within her Department.

          67.     At all times relevant, Plaintiff was treated differently because of her race.

          68.     Defendant subjected Plaintiff to a hostile work environment because of her race.

          69.     Defendant unlawful and wrongfully terminated Plaintiff because of her race.

          70.     As a result of Defendant’s discrimination in violation of Section 1981, Plaintiff has

   been denied the enjoyment of all benefits, privileges, terms, and conditions of Plaintiff’s

   contractual relationship which provided substantial compensation and benefits, thereby entitling

   her to injunctive and equitable monetary relief; and having suffered such anguish, humiliation,

   distress, inconvenience and loss of enjoyment of life because of Defendant’s actions, thereby

   entitling Plaintiff to compensatory damages.

          71.     As alleged above, Defendant acted with malice or reckless indifference to the rights

   of the Plaintiff and copious other individuals named herein, thereby entitling Plaintiff to an award

   of punitive damages.

          72.     Defendant violated the above and Plaintiff suffered numerous damages as a result.

          73.     Plaintiff makes a claim against Defendant under all of the applicable paragraphs of

   42 U.S. Code § 1981.

          74.     Plaintiff claims Defendant both unlawfully discriminated against Plaintiff and

   unlawfully retaliated against Plaintiff in violated of 42 USC 1981.




                                                Page | 10
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 11 of 16




                                          COUNT TWO
                          Race Discrimination (Hostile Work Environment)
                                       in Violation of § 1981

          75.     Plaintiff realleges and incorporates herein the allegations contained at length in

   paragraphs 21 paragraphs 51 above.

          76.     This is an action for discrimination and harassment because of Plaintiff’s race in

   violation of Section 1981. 42 USC Section 1981 states in relevant part as follows:

          (a) Statement of equal rights All persons within the jurisdiction of the United States shall

          have the same right in every State and Territory to make and enforce contracts, to sue, be

          parties, give evidence, and to the full and equal benefit of all laws and proceedings for the

          security of persons and property as is enjoyed by white citizens, and shall be subject to like

          punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.

          (b) “Make and enforce contracts” defined For purposes of this section, the term “make and

          enforce contracts” includes the making, performance, modification, and termination of

          contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the

          contractual relationship. 42 U.S.C.A. § 1981.

          77.     Here, Defendant’s conduct occurred because of Plaintiff’s legally protected

   characteristic; and (2) was severe or pervasive enough to make a reasonable person of the same

   legally protected class believe that the conditions of employment were altered, and that the

   working environment was intimidating, hostile or abusive.

          78.     The harassing conduct was directly connected to Plaintiff race.

          79.     Defendant’s employees regularly harassed Plaintiff because of her race and her

   complaints of discrimination.




                                                Page | 11
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 12 of 16




           80.    Defendant’s employees regularly made discriminatory comments about Plaintiff on

   account of her race.

           81.    Defendant’s discriminatory conduct was not welcomed by Plaintiff.

           82.    As a result of the hostile work environment, Plaintiff suffered a “tangible

   employment action” defined as a significant change in employment status, failure to promote,

   reassignment with significantly different responsibilities, and/or a decision causing a significant

   change in benefits.

           83.    Defendant failed to exercise reasonable care to prevent racial harassment in the

   workplace by failing to establish an explicit policy against harassment in the workplace on the

   basis of race, failing to fully communicate the policy to its employees, and/ or failing to provide a

   reasonable way for Plaintiffs to make a claim of harassment to higher management, and failing to

   take reasonable steps to promptly correct the harassing behavior raised by Plaintiff.

           84.    As a result of Defendant’s violations of § 1981, Plaintiff has suffered damages,

   including, but not limited to: past and future lost wages, mental pain and suffering; humiliation;

   emotional distress; diminishment of career opportunities; harm to business reputation; loss of self-

   esteem; disruption to her family life; and other harm, pain and suffering, both tangible and

   intangible.

                                          COUNT THREE
                                   Race Discrimination (Retaliation)
                                        in Violation of § 1981

           85.    Plaintiff realleges and incorporates herein the allegations contained at length in

   paragraphs 21 paragraphs 51 above.

           86.    This is an action for retaliation by Defendant against Plaintiff in violation of Section

   1981.


                                                 Page | 12
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 13 of 16




           87.    Defendant discriminated against Plaintiff because her race.

           88.    Plaintiff complained about the discriminatory treatment she received based on her

   race.

           89.    The retaliatory actions taken against Plaintiff would deter a reasonable person from

   making or maintaining a complaint of discrimination and/or harassment against Defendant.

           90.    Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

   employment practices, including suffering economic damages, compensatory damages, emotional

   pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life, loss of

   dignity, and other non-pecuniary losses and tangible injuries.

                                            COUNT FOUR
                                  Race Discrimination (Discrete Act)
                                in Violation of the FCRA §760.10(1)(a)

           91.    Plaintiff realleges and incorporates herein the allegations contained at length in

   paragraphs 21 paragraphs 51 above.

           92.    Plaintiff is a Black/Haitian American woman and is protected under Section 1981.

           93.    Plaintiff was the only Black woman working within her Department.

           94.    At all times relevant, Plaintiff was treated differently because of her race.

           95.    Defendant subjected Plaintiff to a hostile work environment because of her race.

           96.    Defendant discriminated against Plaintiff by wrongfully terminating her because of

   her race.

           97.    Plaintiff was otherwise qualified to perform the essential functions of her job.

   Additionally, Defendant has no history of discipline for inadequate performance up and until

   Plaintiff complained of discrimination.




                                                Page | 13
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 14 of 16




           98.    Defendant intentionally discriminated against Plaintiff by discharging Plaintiff

   because of her race.

           99.    Accordingly, Plaintiff’s termination occurred under circumstances giving rise to an

   inference of discrimination.

           100.   As a result of Defendant’s unlawful employment practices in violation of the

   FCRA, Plaintiff has suffered damages.

                                          COUNT FIVE
                          Race Discrimination (Hostile Work Environment)
                              in Violation of the FCRA §760.10(1)(a)

           101.   Plaintiff realleges and incorporates herein the allegations contained at length in

   paragraphs 21 paragraphs 51 above.

           102.   Florida courts recognize race based hostile work environment claims under the

   FCRA.

           103.   Defendant’s Supervisor, Mr. Dowis subjected Plaintiff to unwelcome harassment,

   which Plaintiff opposed. Plaintiff asked Mr. Dowis to stop making comments and drawing

   attention to her hair. Plaintiff further complained and opposed Mr. Dowis’ conduct by reporting

   his mistreatment to Ms. Ramirez.

           104.   Defendant’s conduct was sufficiently severe or pervasive to alter the terms and

   conditions of Plaintiff’s work environment. Mr. Dowis insisted on publicly humiliating Plaintiff

   and commenting on her hair in the presence of her colleagues. Plaintiff’s opposition to this base

   discrimination evinces the unwelcome quality of Defendants’ harassment.

           105.   Defendant’s conduct was the but for cause of the aforementioned harassment.

   Indeed, following Plaintiff’s requests to refrain from commenting on her hair, Mr. Dowis

   continued to openly berate, belittle and humiliate Plaintiff.


                                                 Page | 14
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 15 of 16




          106.     Accordingly, Plaintiff was subjected to severe and/or pervasive discrimination from

   all levels of corporate management purely on the basis of her race.

          107.     Defendant is strictly and/or vicariously liable for subjecting Plaintiff to a race based

   hostile work environment.

          108.     As a direct and proximate result of the unlawful discrimination facilitated by

   Defendant, Plaintiff has suffered damages.

          109.     Defendant is liable for unlawful race discrimination under the FCRA.

                                              COUNT SIX
                                    Race Discrimination (Retaliation)
                                  in Violation of the FCRA §760.10(7)

          110.     Plaintiff realleges and incorporates herein the allegations contained at length in

   paragraphs 21 paragraphs 51 above.

          111.     The FCRA prohibits discrimination against an individual for opposing unlawful

   acts under the FCRA or for opposing or complaining about race discrimination. § 760.10(7), Fla.

   Stat. (2020).

          112.     Plaintiff made multiple requests to Mr. Dowis that he refrain from commenting on

   Plaintiff’s hair. Additionally, Plaintiff filed a formal complaint of discrimination with Defendant

   on March 11, 2019 requesting multiple accommodations to ameliorate the adverse effects of her

   disabilities. Plaintiff engaged in protected activity.

          113.     Defendant took materially adverse actions against Plaintiff by wrongfully

   terminating Plaintiff following her discrimination complaints. Any reasonable person in Plaintiff’s

   position would be dissuaded from complaining about ongoing harassment if she knew that such

   action would result in more, not less harassment.




                                                  Page | 15
Case 1:21-cv-21346-KMW Document 1 Entered on FLSD Docket 04/07/2021 Page 16 of 16




           114.    Accordingly, Defendant retaliated against Plaintiff for opposing unlawful

   employment practices.

           115.    As a result of Defendant’s willful violation of the FCRA, Plaintiff has suffered

   damages.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be

   determined at the time of trial plus interest, including but not limited to all emotional distress, back

   pay and front pay, punitive damages, liquidated damages, statutory damages, attorneys’ fees, costs,

   and disbursements of action; and for such other relief as the Court deems just and proper.

                                             JURY DEMAND

           Plaintiff demands a trial by jury for the claims set forth in the complaint.



   Dated: Miami, Florida
          April 7, 2021
                                                  DEREK SMITH LAW GROUP, PLLC

                                                  _________________________________
                                                  Caroline H. Miller, Esq.
                                                  701 Brickell Ave., Suite 1310
                                                  Miami, Florida 33131
                                                  P: (305) 946-1884
                                                  caroline@dereksmithlaw.com
                                                  Attorneys for Plaintiff Nirva Bourisquot




                                                  Page | 16
